88 F.2d 474 (1937)
F. A. D. ANDREA, INC.,
v.
RADIO CORPORATION OF AMERICA.[*]
No. 6123.
Circuit Court of Appeals, Third Circuit.
February 16, 1937.
Samuel E. Darby, Jr., of New York City, for appellant.
Thomas G. Haight, of Jersey City, N. J., Abel E. Blackmar, Jr., of New York City, and William G. Mahaffy, of Wilmington, Del., for appellee.
Before BUFFINGTON, DAVIS, and THOMPSON, Circuit Judges.
PER CURIAM.
In the final analysis, this is a bill praying a mandamus ordering a defendant who owns patents, but has no trust or contractual relation with the plaintiff, to grant licenses thereunder. On hearing, the court below, following its opinion, reported in 14 F. Supp. 226  to which reference avoids needless repetition of the facts in the case  dismissed the bill. Thereupon plaintiff took this appeal.
As stated in its brief, the question involved is whether a patent owner, who is in an alleged dominating and controlling position "with respect to a pool or combination of all of the pertinent patent rights to all of the large companies of the industry, can be compelled by court decree (under the provisions of section 16 of the Clayton Act [15 U.S.C.A. § 26]) to grant plaintiff a license under the patents of the pool on the same terms and conditions that such licenses have been granted to others."
After argument and consideration had, we find ourselves in accord with the trial judge's reasoning and construction, and as a further opinion would be but an attempt by this court to clothe in different wording what has been already said by the court below, we limit ourselves to affirming the court's decree on its own opinion.
NOTES
[*]   Writ of certiorari denied 57 S. Ct. 754, 81 L.Ed. ___.